Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the financial statements of Nova Measuring Instruments Ltd. (the "Company") and the effectiveness of the Company's internal control over financial reporting dated March 28, 2012, appearing in the Annual Report on Form 20-F of the Company for the year ended December 31, 2011. /s/ BRIGHTMAN ALMAGOR ZOHAR & CO. BRIGHTMAN ALMAGOR ZOHAR & CO. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel October 25, 2012
